Citation Nr: 0427816	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-00 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia, and, if so, whether service connection is 
warranted. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to 
September 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.    

The reopened claim is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed decision dated in December 1998, the RO 
found that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for a 
nervous disorder.  

2.  Evidence added to the record since the prior final denial 
is neither cumulative nor redundant of the evidence of record 
at the time of the RO's December 1998 denial and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for schizophrenia.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), redefined VA's obligations with respect to its duties 
to notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for schizophrenia is 
completely favorable and, in that regard, no further action 
is required to comply with the VCAA and the implementing 
regulations.  Board consideration of the merits of the 
service connection issue is deferred, however, pending 
additionally-indicated action consistent with the VCAA.

II.  Reopening the Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests psychosis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran contends that he developed schizophrenia while in 
military service.  He states that within a year following his 
discharge in September 1972, he began seeking psychiatric 
treatment for schizophrenia.  The veteran has a current 
diagnosis of chronic, undifferentiated schizophrenia.  As 
such, he claims that he is entitled to service connection for 
such disability. 

By way of background, in a September 1974 rating decision, 
the RO denied service connection for a nervous condition.  
The RO relied on the veteran's service medical records, which 
demonstrated no treatment or diagnosis of psychosis, 
neurosis, or organic brain syndrome.  A neuropsychiatrist was 
consulted to reconcile conflicting diagnoses of schizophrenia 
and passive-aggressive personality with drug abuse.  The 
neuropsychiatrist determined that the correct diagnosis of 
the veteran's nervous condition was passive-aggressive 
personality with drug abuse and that there was insufficient 
objective findings to support a diagnosis of schizophrenia, 
paranoid type, as noted in the VA West Side, Day Hospital 
report.  In a rating decision dated November 1997, the RO 
denied entitlement to service connection for post-traumatic 
stress disorder (PTSD) on the basis that there was no 
diagnosis of PTSD.  In December 1998, the RO found that new 
and material evidence had not been received to reopen a claim 
of entitlement to service connection for a nervous disorder.  
Specifically, the RO found that the evidence the veteran had 
submitted was duplicative of the evidence of record at the 
time of the September 1974 rating decision. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2003).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2003).  

The veteran was notified of the RO's December 1998 rating 
decision and of his appellate rights.  Approximately two 
years later, in December 2001, the veteran filed a claim for 
service connection for schizophrenia with paranoid 
tendencies.  Thus, the December 1998 decision became final.  
38 U.S.C.A. § 7105(c) (West 1991) [West 2002]; 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998) [2003]. 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply to claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran filed his claim to reopen in December 
2001, the definition of new and material evidence effective 
August 29, 2001, found at 38 C.F.R. § 3.156(a) (2003), 
applies in this case.  Such provides that, 

[n]ew evidence means existing evidence not 
previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by 
itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim.  

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final December 1998 RO 
decision.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the RO's final 1998 decision, additional statements 
from the veteran and his mother have been received.  Such 
statements indicate additional post-service psychiatric 
treatment.  Furthermore, a July 2000 VA examination diagnosed 
chronic, undifferentiated schizophrenia.  

Based on the above, the Board concludes that the evidence 
received since the RO's 1998 decision is new in that it was 
not previously of record and that it is material because it 
is not cumulative and redundant of the evidence of record at 
the time of the prior denial.  Specifically, at the time of 
the RO's 1998 denial, there was no diagnosis of 
schizophrenia.  The new evidence received includes such a 
diagnosis.  The Board also observes that the new evidence, 
when considered in connection with the veteran's service 
medical records documenting psychiatric evaluation as well as 
early post-service medical treatment for psychiatric 
complaints, at least raises a reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the 
veteran's claim of entitlement to service connection for 
schizophrenia is reopened.  38 U.S.C.A. § 5108.


ORDER

The application to reopen a claim of entitlement to service 
connection for schizophrenia is granted.


REMAND

As indicated above, the veteran's claim of entitlement to 
service connection for schizophrenia is reopened.  From a 
review of the record, however, the correct diagnosis and 
etiology of existing psychiatric disability remains unclear.  
In that regard the Board notes that no formal psychiatric 
diagnosis was found during service, and that post-service 
diagnoses include schizophrenia, paranoid type; 
undifferentiated schizophrenic reaction; passive-aggressive 
personality with drug abuse; schizoid personality associated 
with paranoid state; and, chronic, undifferentiated 
schizophrenia.  There is no competent medical opinion of 
record reconciling the most recent diagnosis of schizophrenia 
with the remaining diagnostic history, or, providing any 
opinion as to whether such recent diagnosis is related to the 
veteran's military service.  Thus, a remand to obtain a 
clarifying VA examination opinion is warranted.  

Additionally, there appears to be available medical records 
that have not been associated with the claims file.  
Specifically, in March 2000, the veteran indicated that he 
has received treatment at the West Side VA Medical Center 
from 1991 to the present time.  Also, the October 1973 Day 
Hospital Summary indicates that the veteran was committed to 
Tinley Park Hospital after his discharge from Day Hospital.  
The Board notes that the RO attempted to obtain such records 
in December 1973, but received no response, and, in October 
2003, the veteran indicated that such hospital was now 
closed.  However, while on remand, the RO should again 
attempt to obtain these records and all efforts should be 
documented.  Furthermore, any additional outstanding records 
of relevant medical treatment should be obtained for 
consideration in connection with the veteran's appeal.

For the above reasons, the case is REMANDED for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his service 
connection claim, and indicating whether 
the veteran should submit such evidence 
or whether VA will obtain and associate 
such evidence with the claims file.  The 
veteran should be requested to submit all 
evidence in his possession pertinent to 
the appeal.  


2.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for a psychiatric disorder.  
The RO should take the appropriate steps 
to obtain identified records, 
specifically those from West Side VA 
Medical Center and Tinley Park Hospital, 
not already associated with the claims 
file.  A response, negative or positive, 
should be associated with the claims 
file.  All attempts to obtain such 
records should be documented. 

3.  After the above development has been 
completed, the veteran should also be 
afforded an appropriate VA examination to 
determine the diagnosis and etiology of 
any current psychiatric disorder.  The 
claims file should be made available to 
the examiner prior to examination for 
review of pertinent documents therein, to 
include the veteran's service medical 
records and all post-service treatment 
records, to include the VA examinations 
already of record.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

The examiner should indicate the current 
diagnosis of the veteran's psychiatric 
disorder.  The examiner should state 
whether it is "likely" or "unlikely" 
that any currently-diagnosed psychiatric 
disorder is (a) related to the veteran's 
symptoms and behaviors exhibited during 
his military service, or, (b) was 
otherwise incurred during military 
service.  

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer any of the 
aforementioned questions, then he or she 
should so state.

4.  After completing the above, the 
veteran's service connection claim should 
be re-adjudicated, based on the entirety 
of the evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02. 



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



